Citation Nr: 1000355	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to 
December 1978, and from November 1990 to September 1991.  The 
Veteran died in January 2006; the appellant is his widow.  

The instant claim initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 2006 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Pittsburgh, 
Pennsylvania.  

The appellant testified before the undersigned Veterans Law 
Judge at a personal hearing conducted at the RO in August 
2008.  A copy of the hearing transcript is of record and has 
been reviewed.

The Board remanded the claim in December 2008 for additional 
development of the record.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant of any further action required on her part.  


REMAND

As indicated, this claim was remanded in December 2008 for 
additional development of the record.  Unfortunately, the 
Board finds that additional development is required in this 
case.  

The Board notes that as part of the Board's December 2008 
remand it was noted that, in support of her claim, the 
appellant submitted an article entitled, "Mortality in US 
Army Gulf War Veterans Exposed to 1991 Khamisiyah Chemical 
Munitions Destruction," which was published in the America 
Journal of Public Health in 2005.  The study associated brain 
cancer death to possible exposure to chemical agents.  The VA 
Undersecretary for Health issued a letter in September 2005 
(VHA letter) that addressed issues raised by this article.  
This VHA letter is not of record.  As part of the VHA letter 
the Undersecretary noted several problem areas.  The model 
used by the Department of Defense to predict which units may 
have been exposed has been criticized by the Government 
Accountability Office and the Institute of Medicine as being 
unreliable.  The authors themselves acknowledged that sarin 
and organophosphorous nerve agents in general are not 
carcinogens.  The multiple statistical comparisons used in 
the study could easily have lead to a false association 
between exposure and brain cancer.  On file is also a 2000 
Institute of Medicine review (though a 2004 update has not 
been associated with the file) which looked at a large body 
of scientific literature and concluded that the evidence did 
not support any long term effects of sub-clinical sarin 
exposure.

The Board finds noteworthy that since the VA Undersecretary 
for Health issued that letter in September 2005 additional 
research has been published.  It is observed that in 2009 the 
American Journal of Industrial Medicine published a 13 year 
follow up addressing neurologic mortality among veteran's of 
the Persian Gulf War which concluded that brain cancer was 
not associated with 1991 Gulf War service in general, but 
veteran's potentially exposed to nerve agents at Khamisiyah, 
Iraq and to oil well smoke had an increased risk of mortality 
due to brain cancer.  This 2009 publication is also not of 
record.  

In this case, the Veteran died in January 2006.  His cause of 
death is listed as glioblastoma multiforme, a type of brain 
cancer.  The appellant contends that the Veteran served in 
Khamsiyah, Iraq with the 351st Ordinance Company from January 
to August 1991, and that during that time, he was exposed to 
sarin gas.  This exposure has been conformed.  The appellant 
further contends that as a result of exposure to sarin gas, 
the Veteran developed brain cancer in 2005.

A VA medical opinion was obtained pursuant to the Board's 
December 2008 remand.  This opinion, dated in July 2009, 
shows that the reviewing physician opined that, given the 
information that was currently available about the 
epidemiology of glioblastoma multiforme and the side effects 
of sarin, it was not likely that the Veteran's brain cancer 
was associated with his exposure to sarin or that this drug 
contributed to his death.  

Unfortunately, the supplied opinion, though the physician 
noted as part of her report that she had reviewed the 
Veteran's claims file, of which at the time included the 
above-referenced 2000 Institute of Medicine review and the 
2005 America Journal of Public Health article, did not 
address any of the above mentioned published articles (to 
include those mentioned as part of the Board's December 2008 
remand).  In light of this, as well in acknowledging the 
potential favorable findings included as part of the 2009 
American Journal of Industrial Medicine article, a follow-up 
opinion that addresses the current state of the medical 
knowledge on this subject should be sought.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain for the record 
the above-mentioned September 2005 VHA 
letter and 2009 American Journal of 
Industrial Medicine report.  If one or 
both is found to be unavailable, this 
must be documented in the Veteran's 
claims file.  

2.  Thereafter, the RO should forward the 
claim folder to the VA physician who 
supplied the July 2009 report/opinion.  
After reviewing the claim folder, to 
include the July 2009 report findings, as 
well as all scientific/medical articles 
and/or reports on file, the physician 
must address the following:

Is it at least as likely as not (e.g., a 
50 percent or greater probability) that 
the Veteran's brain cancer, or any 
disorder causing or materially 
contributing to his death, was causally 
related to his active service or any 
incident therein, including his exposure 
to sarin gas in Khamsiyah.  

In supplying her opinion, the published 
studies referenced in the claims file 
should be acknowledged, as well as any 
other pertinent scientific and/or 
epidemiological evidence used to form the 
basis of the opinion.  


Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten addendum report.

3.  In the event that the physician who 
completed the July 2009 VA medical report 
is unavailable, the RO should arrange for 
the Veteran's complete claims file to be 
reviewed by another appropriately 
credentialed VA physician.  

After examining the record, the physician 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's brain cancer, or 
any other disorder causing or materially 
contributing to his death, was causally 
related to his active service or any 
incident therein, including his exposure 
to sarin gas in Khamsiyah.

In supplying the requested opinion, the 
published studies referenced in the 
claims file should be acknowledged, as 
well as any other pertinent scientific 
and/or epidemiological evidence used to 
form the basis of the opinion.  


In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.  Thereafter, the claim should be 
reviewed, and if the benefit sought on 
appeal is not granted, a supplemental 
statement of the case should be issued, 
and the case returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


